El Juez Asociado Señor Wolp,
emitió la opinión del tribunal.
En este caso el apelante, como demandante en la corte inferior, desistió de su acción contra la demandada. El ad-mitió que había demandado a la persona que no era. En-tonces mediante moción o enmienda, trató de traer ante la corte al supuesto debido demandado.
Después de un desistimiento voluntario la regla general es que no procede ninguna apelación. Sanders Philippi, S. en C., v. Viuda de Baigés e Hijos, 32 D.P.R. 855; Ramírez & Co. v. Cruz & Co., de noviembre 24, 1924, post. De modo *959que no estando comprendido el caso en ninguna reconocida excepción, todo aquello que en los señalamientos de error hace referencia a cosas que tuvieron lugar antes del desis-timiento debe ser ignorado.
Después del desistimiento se hizo una moción para traer ante la corte a una persona enteramente distinta y de nom-bre semejante. La corte no resolvió la moción y la apela-ción en este sentido fue prematura.
Si la moción ha de considerarse por sus méritos, es evi-dente que la demandada, The Texas Co., no tiene absoluta-mente relación alguna, interés o nexo con alguna otra persona cuyo nombre es semejante. Para enmendar, debe dirigirse la moción a la persona contra la cual puede final-mente dictarse sentencia si es solamente de costas. No existe en absoluto ninguna razón por la cual una persona que ha sido indebidamente demandada deba seguir siendo molestada. Como no había ninguna persona ante la corte contra quien pudo dictarse sentencia sobre la alegada obligación, la corte carecía de facultad para enmendar y nada podía servir de base para hacer enmiendas. Una persona que accidental-mente ha sido citada para comparecer ante la corte no puede servir de vehículo para traer a la debida persona a la corte, pero tal supuesto demandado debe ser notificado, o citado en el curso regular del procedimiento. Es necesaria una nueva acción.
De igual modo que por virtud del desistimiento quedó fuera de la corte The Texas Co., no había tampoco nadie a quien pudiera notificarse una apelación. La apelación debe ser desestimada por estos motivos y además por ser frívola.